UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1491


WILLIAM KEHDINGA KEMCHA,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 8, 2021                                      Decided: October 6, 2021


Before NIEMEYER and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOCIATES, PC,
Washington, D.C., for Petitioner. Jeffrey Bossert Clark, Acting Assistant Attorney
General, Stephen J. Flynn, Assistant Director, Lindsay Marshall, Trial Attorney, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Kehdinga Kemcha, a native and citizen of Cameroon, petitions for review

of an order of the Board of Immigration Appeals (Board) denying his motion to reopen.

We have reviewed the administrative record and the Board’s order and find no abuse of

discretion. See INS v. Doherty, 502 U.S. 314, 323 (1992); Onyeme v. INS, 146 F.3d 227,

234 (4th Cir. 1998). Accordingly, we deny the petition for review for the reasons stated

by the Board. In re Kemcha (B.I.A. Apr. 3, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2